DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1-20 are pending in this application.
Claims 1-20 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022 has been entered.
 Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.



Analysis under Step 2A: Prong 1
These recitations of the respective claims fall within the “certain methods of organizing human activity” the enumerated grouping of abstract ideas. See, MPEP Section 2106.04 (a). Such methods of organizing human activity includes “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. Id.
In the instant application, claims 1 and 11 recite such activities as advertising, marketing or sales activities or behaviors identified as abstract idea. The particular limitations that invoke such mental processes include:

“manage user accounts associated with the individual users, the user accounts including:
external communication media preferences, …through which individual users prefer to receive the notifications, and wherein the external communication media preferences are associated with the individual users, and
spend rates by the individual users such that the user accounts include accounts associated with a first set of one or more users having a first range of spend rates, and accounts associated with a second set of one or more users having a second range of spend rates, wherein the first range and the second range of spend rates reflect average amounts spent by the individual users within the virtual space per a real-world unit of time;
automatically generate the notifications that convey information about events and/or activities within the virtual space such that a first set of notifications is generated for the first set of one or more users, and a second set of notifications is generated for the second set of one or more users, wherein the first and second set of notifications have different contents that are based on whether the spend rates by the individual users fall within the first range of spend rates or within the second range of spend rates;
obtain frequencies at which the notifications are to be transmitted to the individual users, wherein the frequencies include a first frequency for transmitting the first set of notifications to the first set of one or more users, and a second frequency for transmitting the second set of notifications to the second set of one or more users, wherein the first and second frequencies are different from each other, wherein the first frequency is based on the first range of spend rates for the first set of one or more users, and wherein the second frequency is based on the second range of spend rates for the second set of one or more users; and
transmit the notifications through…such that the first set of notifications is transmitted to the first set of one or more users at the first frequency and the second set of notifications is transmitted to the second set of one or more users at the second frequency, wherein transmitting the notifications to the individual users uses the one or more electronic communication media external to the virtual space in accordance with the external communication media preferences per individual user, wherein the contents of the first and second set of notifications are different from each other.”

Each and every claim limitation recited above describe methods of organizing human activity including advertising and marketing activities or behaviors or business relations. The recited claims, for example describe methods of managing user accounts based on user preferences including frequencies of desired communications and their average spend rates to provide text notifications to a particular group of users the said notifications. These recitations recite an abstract idea of organizing human activity as identified under advertising, marketing or sales activities or behaviors and business relations. See also, MPEP Section 2106.04 (a)(2)(II)(B).

Claims 2–10 and 12–20 are similar. Claims 2 and 12 recite generation of contents being further limited by qualifiers such as language spoken by individual users amongst other factors. Claims 3 and 13 recite further notifications being generated in response to a trigger event. Claims 4 and 14 recite further spend rates and frequencies being different. Claims 5 and 15 recite further generation of notifications per individual users. Claims 6 and 16 further recite communication format being a text. Claims 7 and 17 further recite notifications including an incentive offer in exchange for consideration. Claims 8 and 18 further recite user preference being a push notification. Claims 10 and 20 further recite where different notification sets are separated based on user preferences. These claim limitations also recite abstract idea of organizing human activity similar to the independent claims 1 and 11 as identified above.

Analysis under Step 2A: Prong 2
MPEP Section 2106.04 (II)(A)(2). Such considerations can include “An improvement in the functioning of a computer, or an improvement to other technology or technical field” “Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim” or “applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment” amongst other host of examples of a practical application. MPEP Section 2106.04 (d)(I).
As applied to the independent claims 1 and 11, the claims do not include any terms or concepts that would integrate into a practical application. For example, the claims operate under the boundary of a “virtual space in which [an] online game takes place” being used to manage group of users that receive notifications based on their frequency preferences and their spending rates. Claims involving how to manage users within such virtual space is not an improvement of a functioning of a computer, or improvement in technical field. Neither does the claim recite any particular machine or manufacture that is integral to the claim, only that “one or more physical processors” operating within such “virtual space”. There is no application of the abstract idea in some other meaningful way beyond generally linking the use of judicial exception to a particular technological environment, as claimed here in virtual space such that the claim as a whole is more than a drafting effort. See, Id.


Analysis under Step 2B
The claims also do not include any additional elements that amount to an inventive concept. See, generally, MPEP Section 2106.05.

Claims 1 and 11 further include the following elements:
“one or more physical processors configured by machine-readable instructions to:
execute an instance of a virtual space in which the online game takes place, facilitate presentation of views of the virtual space to the users through client computing platforms that are associated with the users;
wherein the external communication media preferences define one or more electronic communication media external to the virtual space
the one or more electronic communication media external to the virtual space”

These additional limitations in the claims do not qualify as significantly more. The limitations above is no more than a simple recitation of generic computer performing steps of generic computer functions merely indicating a technological environment in which to apply the judicial exception. See, MPEP Section 2106.05 (h). Physical processors are generic computing components that can perform duties of computing functions; furthermore, “a virtual space in which [an] online game takes 
Recitation of additional elements in claims 9 and 19 are similar. The claims additionally recite:
“wherein the electronic communication medium via which the first and second set of notifications are transmitted includes at least one of an electronic mail, an instant message, a text message, a voice notification, and a visual alert.”

These additional limitations also amount to no more than a generic computer performing generic computing functions.

Furthermore, the claims taken individually and also in combination, do not recite significantly more. Application of the combined steps of the judicial exception as recited in the claims as performed in the generic computer cannot comprise an inventive concept. Therefore, the claims 1–20 are not patent eligible.
Response to Arguments
Applicant's arguments filed 3/14/2022 with respect to rejection of claims 1–20 under 35 U.S.C. § 101 have been fully considered but they are not persuasive.

The Applicant argues that the Examiner fails to identify what the claims are “directed to” under Eligibility Step 2A of MPEP § 2106.04(a)(II). Remarks filed 3/14/2022 at 11. The Applicant further argues that mere identification of an alleged Id. at 12.
The MPEP provides the following guidance:
For eligibility of Step 2A, “evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation.” MPEP § 2106.04 (II). Of the two prongs in step 2A, in prong one examiners evaluate whether the claim recites a judicial exception i.e. whether an abstract idea is set forth or described in the claim. MPEP § 2106.04 (II)(A)(1). While the terms “set forth” and “described” are thus both equated with “recite”, their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. Id. Under prong two, prong two asks does the claim recite additional elements hat integrate the judicial exception into a practical application; under prong two, examiners evaluate whether the claim as a whole integrates into a practical application of that exception. MPEP § 2106.04 (II)(A)(2). Thus, upon non-distinguishing of the judicial exception under prong two, after being identified as a judicial exception in prong one, would presumably result in the identified judicial exception as being “directed to” ineligible subject matter.
As rejected above, the Examiner has recited the elements of the independent claims 1 and 10 that recite the judicial exception of an abstract idea under the category of certain methods of organizing human activity, after thorough examination of the original disclosure and under broadest reasonable interpretation. As the Examiner has not found any distinguishing features of the independent claims under prongs one and two of the Step 2A analysis, the claims are directed to an abstract idea.

The Applicant further argues that “transmitting notifications to players of an online game using their external communication media preferences” is not abstract. Remarks at 12. The Applicant reasons that “transmitting notifications” is not a mental process because it cannot practically be performed in the mind. Id.
The Examiner respectfully disagrees. The recited exception here is abstract idea that encompasses certain methods of organizing human activity, not an abstract idea that encompasses mental process. Thus, it is immaterial whether the claimed elements can or cannot be performed solely in the mind.

The Applicant further argues that the Office Action fails to consider whether the Direction of the claims effects an improvement in any area of technology. Remarks at 14. The Applicant further identifies that “the system can automatically track spend rates and generate the notifications as claimed, using different frequencies at which the notifications are to be transmitted” which effects an improvement in this particular area of technology. Id.
The MPEP identifies in relevant portions that, for example, (i) an improvement in the functioning of a computer, or an improvement to other technology or technical field, or (ii) implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, or (iii) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to 
The Examiner found none of the indications in at least the independent claims. For example, the Examiner fails to see how the recitations are an improvement of functioning of a computer or improvement to other technology or technical field. The Applicant argues that this technology or technical field is the field of “computer-assisted communications with players of an online game”, but the relevant claim limitations of “virtual space in which the online game takes place” as recited in claim 1 as interpreted under BRI is no more than simply an abstract space in the that has ability to host online games. The Examiner finds no more convincing that this is more than a generic recitation of computer technology, for example. The Examiner also does not find in the limitations a particular machine or manufacture that is integral to the claim, nor does the Examiner find that application of the exception goes beyond the using of the exception in a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Lastly, the Applicant argues that the Examiner fails to consider whether the claims as a whole are significantly more. Remarks at 15. The Examiner finds that as a whole, the claims are also not significantly more for reasons above.

Applicant' s arguments, see pages 15–17, filed 3/14/2022, with respect to the rejection(s) of claim(s) 1–20 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ahmed et al. .

For purposes of clarity, the Examiner finds the arguments regarding the Manganaris et al. (2002/0123923) unpersuasive.
The Applicant argues that the cited portion of Manganaris reference at paragraph 20 does not teach the limitations of using ranges of spend rates to organize the users into two sets, because Manganaris’s intrinsic value is defined as “expected level of spending” where as the claimed limitations pertain to actually spent amounts by the users. Remarks on 3/14/2022 at 16.
The Examiner finds this argument unpersuasive. In the cited portion as indicated by the Applicant, the citation of Manganaris publication reads:

“[0020]	Fig. 3 shows an example in which the existing market has been divided into four segments based on the historical and intrinsic customer value. Segment 1 appears fairly homogenous…” [further citation omitted for brevity.]

The citation identifies that the segments of the figure 3 as shown is based on “historical” and intrinsic customer value. It is more obvious than not that this reading identifies customers based on their past spending habits – some figure that is realized in actuality rather than from imagination and/or projection. The Examiner doesn’t recognize any reason why one ordinarily skilled in the art would not identify the 
The Examiner has thus updated the claims mapping of the amended limitations. The rejection of record is as follows:
Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–20 are rejected under 35 U.S.C. § 103 as being unpatentable over Ahmed et al. (2013/0079144) in view of Manganaris et al. (2002/0123923), further in .
Regarding claims 1 and 11, Ahmed teaches A system/method for transmissions of notifications to users, wherein the transmissions are based on user parameters of the users in a virtual space in which an online game takes place, the system comprising:
one or more physical processors (Fig. 8; ¶86, processor 802) configured by machine-readable instructions to:
execute an instance of a virtual space in which the online game takes place, facilitate presentation of views of the virtual space to the users through client computing platforms that are associated with the users (Fig. 2; ¶27, game networking system can include a game server that hosts computer games from a publisher; ¶23 and ¶34, game instance of an online game, which may include a "virtual space" can be accessed by players 108/112 via computer systems 106/110; ¶32, particular game controls can be inputted at a client device, such as computer system 106; ¶35, two different players can interact with each other over a virtual space);
manage user accounts associated with the individual users (¶31, game account can contain a variety of information associated with a player), the user accounts including:
(i) external communication media preferences, wherein the external communication media preferences define one or more electronic communication media external to the virtual space through which individual users prefer to receive the notifications, and wherein the external communication media preferences are associated with the individual users (¶¶43-44, individual player can have player profiles 206 associated with herself, which can include various information as identified in ¶43; 
automatically generate the notifications that convey information about events and/or activities within the virtual space (¶¶41 and 46, messaging system 102 can send notifications to users based on how long the player has not played a game, such as 5 days; the game can send notification to the player who hasn't played for a predetermined time period "by enticing the player 108 with rewards and bonuses to be redeemed for the online game")
such that a first set of notifications is generated for the first set of one or more users, and a second set of notifications is generated for the second set of one or more users, wherein the first and second set of notifications have different contents that are based on whether the spend rates by the individual users fall within the first range of spend rates or within the second range of spend rates (¶41, generally; the two messages such as informing players that a time-limited task needs to be performed is separate and distinct message from another message that entices a player with rewards and bonuses to be redeemed for returning to a game after not playing the game for a predetermined period of time; however, Ahmed does not explicitly teach “that are based on whether the spend rates by the individual users fall within the first range of spend rates or within the second range of spend rates”);
obtain frequencies at which the notifications are to be transmitted to the individual users, wherein the frequencies include a first frequency for transmitting the first set of notifications to the first set of one or more users, and a second frequency for transmitting the second set of notifications to the second set of one or more users, wherein the first and second frequencies are different from each other (¶54, campaign 
transmit the notifications through the one or more electronic communication media external to the virtual space such that the first set of notifications is transmitted to the first set of one or more users at the first frequency and the second set of notifications is transmitted to the second set of one or more users at the second frequency, wherein transmitting of the notifications to the individual users uses the one or more electronic communication media external to the virtual space in accordance with the external communication media preferences per individual user, wherein the contents of the first and second set of notifications are different from each other (¶¶41, 44 and 46, based on communication preferences specifying a particular communication channel [e.g., email, SMS message are examples of communication media external to virtual spaces], two different/same sets of players can be notified of messages such as message notifying players of time-limited task that needs to be performed or a message notifying players to return to the game after the player has not played the game for a predetermined time period; see ¶54 and ¶65 regarding frequency of message transmission to players).
However, Ahmed does not explicitly teach spend rates by the individual users such that the user accounts include accounts associated with a first set of one or more users having a first range of spend rates, and accounts associated with a second set of one or more users having a second range of spend rates, wherein the first range and the 
Manganaris from the same field of endeavor teaches spend rates by the individual users such that the user accounts include accounts associated with a first set of one or more users having a first range of spend rates, and accounts associated with a second set of one or more users having a second range of spend rates, wherein the first range and the second range of spend rates reflect average amounts spent by the individual users within the virtual space per a real-world unit of time (¶16, individual customers are evaluated based on their spending in gaming industry, for example "daily amount of money on average" a casino expects to win from a customer - as a specific example, a customer who spends $1000 per quarter [¶36]; ¶6, "segmentation" of customers with distinct characteristics based on their evaluated intrinsic value is disclosed; ¶26, market segmentation based on ranges of intrinsic values that are associated with customers is disclosed, where such market segmentation would require different kinds of actions to be taken in order to apply different strategies [¶20, various strategies]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Ahmed using Manganaris to keep track of various user payment/purchase information so that certain virtual incentives can be given to the online gamers who are the most dedicated so that such users may return to 
However, the teachings do not explicitly teach wherein the first frequency is based on the first range of spend rates for the first set of one or more users, and wherein the second frequency is based on the second range of spend rates for the second set of one or more users; and wherein the first and second set of notifications have different contents that are based on whether the spend rates by the individual users fall within the first range of spend rates or within the second range of spend rates;
Holch from the same field of endeavor teaches wherein the first frequency is based on the first range of spend rates for the first set of one or more users, and wherein the second frequency is based on the second range of spend rates for the second set of one or more users (¶53, ability to differentiate groups of players for purposes of offering "free play" cards is disclosed, where the "free play" cards are given to players who "spend a certain weekly amount playing games" whereas the group that does not are not given such cards; here, the prior art teaches the claimed language of first and second 
wherein the first and second set of notifications have different contents that are based on whether the spend rates by the individual users fall within the first range of spend rates or within the second range of spend rates (same rationale as applied above under explanation pincited to ¶53);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Holch to employ good strategy that is likely to increase overall revenue by providing targeted email campaigns to players that are most likely to make even more purchases in the future. By performing such actions, the system of Ahmed would have to expand only the minimal resources to maximize revenue.

Regarding claims 2 and 12, Ahmed, Manganaris, Demerjian and Holch teach the limitations of claims 1 and 11 respectively. Ahmed further teaches wherein generation of the contents of the first and second set of notifications is further based on one or more of a language spoken by corresponding ones of the individual users, a level of experience of corresponding ones of the individual users, a level activity associated with corresponding ones of the individual users, and a time zone associated with corresponding ones of the individual users (¶47, communicated messages can be sent to individual players in different languages based on geographic location of the player 108 

Regarding claims 3 and 13, Ahmed, Manganaris, Demerjian and Holch teach the limitations of claims 1 and 11 respectively. Ahmed further teaches wherein the first and second set of notifications are generated in response to occurrence of a first trigger event that impacts both the first set of one or more users and the second set of one or more users (¶46, a trigger event, such as "online game offering new features" can notify "all or certain" players of such event).

Regarding claims 4 and 14, Ahmed, Manganaris, Demerjian and Holch teach the limitations of claims 1 and 11 respectively. Ahmed further teaches wherein the first frequency is greater than the second frequency (¶54, campaign scheduler 312 can schedule a time and frequency of message to be sent to set of players on a period basis such as every week; ¶65, a group of players can also be requested to be removed from the message campaign, which would make this set of players to have frequency of notifications to be 0 which is less than the frequency basis of every week). Demerjian further teaches wherein the first range of spend rates is higher than the second range of spend rates (pp. 1 and 2, categories of players are identified, such as Player/Reg/Addict which are identified from perspective of average revenue per user/average revenue per paying user; the categories are identified with a median and/or average; plurality of categories that have higher median than the other is identified), and It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Ahmed using Demerjian to maximize online gaming revenue by 

Regarding claims 5 and 15, Ahmed, Manganaris, Demerjian and Holch teach the limitations of claims 1 and 11 respectively. Ahmed further teaches wherein generation of the contents of the first and second set of notifications is further based on the external communication media preferences per individual user (¶41, targeted message campaign with customized message can be broadcasted to a set of players based on a set of attributes; ¶44, the preferred communication channel includes a plurality of external communication channels such as email and SMS message; campaign messaging platform is able to send notifications to the broadcasted set of players over the plurality of preferred communication channels).

Regarding claims 6 and 16, Ahmed, Manganaris, Demerjian and Holch teach the limitations of claims 1 and 11 respectively. Ahmed further teaches wherein a communication format of individual notifications in the first and second set of notifications includes one or more of text, still image, graphical art, animation, video, 3D graphics, and/or audio (¶47, common/dynamic content of messages may include, for example, text, graphics, video, and audio).

Regarding claims 7 and 17, Ahmed, Manganaris, Demerjian and Holch teach the limitations of claims 1 and 11 respectively. Ahmed further teaches wherein first and second set of notifications both include an incentive offer of one or more virtual items 

Regarding claims 8 and 18, Ahmed, Manganaris, Demerjian and Holch teach the limitations of claims 1 and 11 respectively. Ahmed further teaches wherein the one or more electronic communication media external to the virtual space through which individual users prefer to receive the notifications include a push notification (¶28, mobile/smart phone as a platform for receiving messages; ¶44, email/SMS message).

Regarding claims 9 and 19, Ahmed, Manganaris, Demerjian and Holch teach the limitations of claims 1 and 11 respectively. Ahmed further teaches wherein the electronic communication medium via which the first and second set of notifications are transmitted includes at least one of an electronic mail, an instant message, a text message, a voice notification, and a visual alert (¶44, email/SMS message).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAE KIM/
Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458